Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claim 1 recites a software only which is non-statutory subject matter: algorithmically implementing steps of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 (CN 104707331A, Bi et al.) in view of Document D2 (CN102509545A, Han et al.).
Regarding claim 1 D1 discloses: A haptic feedback method, comprising: step an algorithm model; and step S2 of obtaining an audio, identifying the audio by the algorithm model to obtain different audio event types in the audio, matching, according to a preset rule, the audio event types with different vibration effects as a haptic feedback and outputting the haptic feedback ( paragraph: 0090; claim 4)
D1 differs from the claimed invention in that it does not specifically disclose underlined claim limitation shown above:  algorithm model to obtain different audio event types in the audio.
However D2 discloses: algorithm model to obtain different audio event types in the audio (fig. 1; abstract; paragraphs: 0007; 0046; 0048-0049; 0054; 0086; 0151; claim 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to provide for: algorithm model to obtain different audio event types in the audio as this arrangement would provide to classify audio event type using a model as taught by D2.
Regarding claims 5-6, D1 further teaches: wherein each of the plurality of audio clips comprises one of the audio event types (paragraph: 0084), wherein 
Regarding claims 2-4, D1 discloses: wherein the step SI comprises: step S11 of providing the audio clip containing the known audio event type; and step S12 of extracting an MFCC feature of the audio clip (paragraphs: 0080; 0084)  as an input of a support vector machine algorithm, and training a model of the support vector machine algorithm by using the known audio event type contained in the audio clip as an output of the support vector machine algorithm, to obtain the model, wherein the step S2 comprises: step S21 of obtaining the audio, and segmenting the audio to obtain a plurality of audio clips; step S22 of extracting the MFCC feature of each of the plurality of audio clips, and inputting the MFCC feature of each of the plurality of audio clips to the model for performing matching and identifying to obtain an audio event type of each of the plurality of audio clips; and step S23 of matching, according to the preset rule, the obtained audio event types with different vibration effects as the haptic feedback output and outputting the haptic feedback (paragraphs: 0089; 0090; 0093; 0096) , wherein in the step S22, extracting the MFCC feature of each of the plurality of audio clips comprises: processing each of the plurality of audio clips sequentially by an FFT Fourier transform process, a Meyer frequency filter set filtering process, a logarithmic energy processing, and a DCT cepstrum processing, so as to obtain the MFCC feature  .
D1 differs from claims 2-4 in that it does not specifically disclose: under lined claim limitations as shown above such as as an input of a support vector machine algorithm, and training a model of the support vector machine algorithm by using the known audio event type contained in the audio clip as an output of the support vector machine algorithm; wherein in the step S22, extracting the MFCC feature of each of the plurality of audio clips comprises: processing each of the plurality of audio clips sequentially by an FFT Fourier transform process, a Meyer frequency filter set filtering process, a logarithmic energy processing, and a DCT cepstrum processing, so as to obtain the MFCC feature  .
as an input of a support vector machine algorithm, and training a model of the support vector machine algorithm by using the known audio event type contained in the audio clip as an output of the support vector machine algorithm; wherein in the step S22, extracting the MFCC feature of each of the plurality of audio clips comprises: processing each of the plurality of audio clips sequentially by an FFT Fourier transform process, a Meyer frequency filter set filtering process, a logarithmic energy processing, and a DCT cepstrum processing, so as to obtain the MFCC feature  (paragraphs: 0054; 0073-0074; 0150-0151; 0160; claim 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to provide for: as as an input of a support vector machine algorithm, and training a model of the support vector machine algorithm by using the known audio event type contained in the audio clip as an output of the support vector machine algorithm; wherein in the step S22, extracting the MFCC feature of each of the plurality of audio clips comprises: processing each of the plurality of audio clips sequentially by an FFT Fourier transform process, a Meyer frequency filter set filtering process, a logarithmic energy processing, and a DCT cepstrum processing, so as to obtain the MFCC feature  as this arrangement would provide required signal processing methods to use characterize acoustic events as taught by D2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(EP 3125076A1) to Aharabi et al. discloses: crowd-based haptics which teaches: [0039] In one embodiment, by determining certain events in an audio feed or other event related signal and algorithms configured for those parts of the signals and related to corresponding events to provide more accurate and enhanced haptic feedback.
--(US 2014/0161270A1) to Peters et al. discloses acousatic aspects of room upon audio features, and storing model in database which teaches: [0017] The extracted features compress the samples into a smaller number of parameters which are used for room identification. In particular, given a set of extracted audio features for each audio recording in a room, mathematical functions are developed that try to model the distribution of the audio features via machine learning. (see www.dcs.gla.ac.uk/.about.vinca/textbook.pdf "Machine Learning For Audio, Image and Video Analysis: Theory 
--(US 2011/0190008A1) to Eronen et al. discloses systems,  methods, and apparatus for providing context based navigation services which teaches:  [0055] As another example, the context recognition circuitry 118 may be configured to analyze captured audio to determine audio context information. Audio context information may describe general characteristics of the captured audio, such as energy, loudness, or spectrum. human noise, conversation, vehicle noise, animal noise, construction noise, running water, and/or the like. Audio events may comprise continuous noises or sounds that last for the whole duration of the captured audio or events that have a specific start and end time in the captured audio (e.g., last for a partial duration of the captured audio). One or more audio events may be extracted from a certain input audio clip. It is also possible that no audio events are extracted from an input audio clip, for example if a confidence value is too low. Furthermore, the same event may also occur in the input audio clip multiple times. The context recognition circuitry 118 may be configured to determine audio context information by any applicable method for audio analysis. In one example, the context recognition circuitry 118 may be configured to identify audio events contained within captured audio using at least one model, such as, for example, a Gaussian mixture model (GMM), hidden Markov model (HMM), and/or the like. In one example, identifying audio events and determining audio context information comprises extracting a set of features from the audio signal, calculating a likelihood of a model of each audio event having generated the features, and selecting the audio event corresponding to the model resulting in the largest likelihood. An off-line training stage may be performed to obtain these models for each of a subset of audio events. In the off-line training stage, the same features may be extracted from a number of examples of each of a subset of sound events, and a model may be trained for each sound event class using the respective features. Various other methods can also be used, including classification using support vector machines, decision trees, hierarchical or non-hierarchical classifiers, and/or the like. Furthermore, in one example the identification may comprise comparing the likelihood and identifying an audio event only if the at least one predetermined threshold is exceeded. Various features may be applied to this purpose, including, but not limited to, mel-frequency cepstral coefficients (MFCC), features described in the Moving Pictures Expert Group (MPEG) 7 standard such as Audio Spectrum Flatness, Spectral Crest Factor, Audio Spectrum Envelope, Audio Spectrum Centroid, Audio Spectrum Spread, Harmonic Spectral Centroid, Harmonic Spectral Deviation, Harmonic Spectral Spread, Harmonic Spectral Variation, Audio Spectrum Basis, Audio Spectrum Projection, Audio Harmonicity or Audio Fundamental Frequency, spectral power or energy values, linear prediction coefficients (LPC), any transformation of the LPC coefficients such as reflection coefficients or line spectral frequencies, zero-crossing rate, crest factor, temporal centroid, onset duration, envelope amplitude modulation, and/or the like.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651